

117 HR 3208 IH: To amend title 1, United States Code, to define the term infrastructure, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3208IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Murphy of North Carolina (for himself, Mr. Green of Tennessee, and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 1, United States Code, to define the term infrastructure, and for other purposes.1.Infrastructure defined(a)In generalChapter 1 of title 1, United States Code, is amended by adding at the end the following: 9.Infrastructure definedIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, except where context determines otherwise, the term infrastructure means bridges, dams, wharfs, roads, highways, ports, buildings, public utilities (including broadband), airports, and train stations. .(b)Clerical amendmentThe analysis for chapter 1 of title 1, United States Code, is amended by adding at the end the following: 9. Infrastructure defined. .